NOTICE OF ALLOWANCE
Claims 2-8, 16-19, 21, and 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the recitation of “A control method of a pixel structure: wherein the pixel structure has a first region and a second region; the pixel structure comprises a plurality of first pixel units disposed in the first region and at least one second pixel unit disposed in the second region; each first pixel unit and each second pixel unit in the pixel structure both include one first color sub-pixel, one second color sub-pixel and two third color sub-pixels; and the control method comprises: determining a coordinate point in an original image data matrix corresponding to each second pixel unit of the pixel structure according to the original image data matrix of an image to be displayed; obtaining coordinate points on a left side of, on a right side of and below the determined coordinate point, or coordinate points on the left side of, on the right side of and above the determined coordinate point; assigning values to the three obtained coordinate points, so as to make a gray scale value of a first color sub-pixel corresponding to the coordinate point on the left side equal to a gray scale value of a first color sub-pixel corresponding to the determined coordinate point, a gray scale value of a second color sub-pixel corresponding to the coordinate point on the right side equal to a gray scale value of a second color sub-pixel corresponding to the determined coordinate point, and a gray scale value of a third color sub-pixel corresponding to the coordinate point below or above equal to a gray scale value of a third color sub-pixel corresponding to the determined coordinate point; updating the original image data matrix according to an assignment result; and obtaining screen data gray scale values of sub-pixels in the first region and the second region of the pixel structure through a same rendering function according to the updated original image 4Application No.: 17/271,680Attorney Docket No.: data matrix, so as to control the sub-pixels in the first region and the second region to display the image to be displayed “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 19, the recitation of “An array substrate, comprising: a base; [[the]]a pixel structure disposed on the base, the pixel structure having a first region and a second region; the pixel structure comprising: a plurality of first pixel units disposed in the first region; at least one second pixel unit disposed in the second region; wherein a distribution density of the plurality of first pixel units in the first region is greater than a distribution density of the at least one second pixel unit disposed in the second region; each first pixel unit includes a plurality of first sub-pixels, and each second pixel unit includes a plurality of second sub-pixels; a number of the first sub-pixels included in the first pixel unit is equal to a number of the second sub-pixels included in the second pixel unit; and a number of at least one first sub-pixel of the first pixel unit that displays a color is equal to a number of at least one second sub-pixel of the second pixel unit that displays a same color, and light-emitting areas of a first sub-pixel and a second sub-pixel that display a same color are equal; and a driver circuit disposed on the base, the driver circuit including a plurality of cascaded shift register circuits that include a plurality of first shift register circuits and at least one second shift 5Application No.: 17/271,680Attorney Docket No.: register circuit, wherein each first pixel unit in the pixel structure is coupled with at least one first shift register circuit, and each second pixel unit in the pixel structure is coupled with the at least one second shift register circuit, the plurality of second sub-pixels included in the second pixel unit are coupled with a same second shift register circuit or at least two second shift register circuits “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/Primary Examiner, Art Unit 2621